Title: From George Washington to Alexander Hamilton, 27 December 1780
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Hamilton,
                             27 December 1780
                        
                        Your letter of the 19th came safe by the Doctr, who set out this morning for Philadelphia.
                        I had, previous to the receipt of it, and without knowing that the Board of War had given any direction
                            respecting the Armory at Albany, requested the Governor to exempt (if he could do it with propriety) the Citizens who were
                            employed in it, from Military Services in cases of alarm, and had written to Genl Clinton to direct the Quartr Master to
                            afford such assistance in his power to have the works repaired, & the business as far as depended upon him
                            accelerated. I have now given order for delivery of such hides as Mr Ranselaer shall find absolutely necessary for the use of the Armoury.
                        Altho a trip to Albany, on more accts than one, would be perfectly agreeable to my wishes; I am so far from
                            having it in my power at this time, to fix a period for this gratification of them that I have but
                            small hope of accomplishing it at all this Winter. There are some matters in suspence, which may make a journey to Rhode
                            Island necessary; but as the subject is not fit for a letter, I shall with–hold the communication till I see you.
                        A second embarkation has taken place at New York—the strength of the detachment,
                            & its destination are vaguely reported, & no certainty under whose
                            command it goes. Arnold is said to be of it, from whence the Connecticutions conclude that New haven or New london, must
                            infallibly be the object, while more rational conjectures send it to the Southward; from whence no late
                            accts have been received.
                        Mrs Washington most cordially joins me, in compliments of congratulations to Mrs Hamilton & yourself,
                            on the late happy event of your marriage & in wishes to see you both at head Quarters. We beg of you to present
                            our respectful compliments to Generl Schuyler, his Lady & Family & offer them strong assurances of the
                            pleasure we should feel, at seeing them at New Windsor. With much truth and great personal regard I am Dr Hamilton Yr
                            affecte. frd & Servt
                        
                            Go: Washington
                        
                    